DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, of which all pending claims are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kojima (US 2019/0295665 A1) (hereinafter Kojima).

Regarding claim 1, Kojima teaches, a memory system comprising: a non-volatile memory (Kojima: ‘non-volatile memory 20’ [Fig.1, Fig.3]); and a controller (Kojima: ‘memory controller 10’ [Fig.1, Fig.3]) configured to: select one read method from a plurality of read methods (Kojima: ‘the read method selection unit 106 select a read method based on criteria’s’ [0102] & [Fig.3, blocks 104-106]) with different time required  (Kojima: ‘the fast read or normal read criteria’s are for example time dependent’ [0049,0057,0102-0104]) to perform a read operation on the non-volatile memory (Kojima: ‘memory controller 10 receives request from the host 30 and perform read operation on the non-volatile memory 20’ [Fig.3, blocks 10 & 20; Fig.1 blocks 30 & 1]); and issue a first read command according to the selected one read method to the non-volatile memory (Kojima: ‘command issuing unit 102 issues a read command to the nonvolatile memory 20 based on the read method selection 106’ [Fig.3, blocks 106, 102, 20; Fig.13]).  

Regarding claim 2, Kojima teaches, the memory system according to claim 1, wherein the controller is further configured to: issue a second read command to the non-volatile memory, and then select the one read method from the plurality of read methods based on information on error correction of data read from the non-volatile memory according to the second read command (Kojima: ‘issue a second read command based on the error correction or fail bit count information’ [Figs 3 & 13]).  

Regarding claim 3, Kojima teaches, the memory system according to claim 2, wherein the controller is configured to issue, within a predetermined time after a write operation on a region of the non-volatile memory is completed, the second read command specifying the region (Kojima: ‘the second read command is based on the characteristic information; an elapsed time is an example of the characteristic information’ [0071, 0064-0066]).  

Regarding claim 4, Kojima teaches, the memory system according to claim 2, wherein the controller is configured to issue the second read command to the non-volatile memory on a predetermined interval or when the memory system is in an idle state (Kojima: [0089-0092]).  

Regarding claim 5, Kojima teaches, the memory system according to claim 2, wherein the controller is configured to issue the second read command to the non-volatile memory after a write operation on a region of the non-volatile memory is completed before address conversion information is updated resulting from the write operation (Kojima: ‘address conversion information’ [0099-0100, 0037]).  

claim 6, Kojima teaches, the memory system according to claim 2, wherein the plurality of read methods includes a first read method in which a first time is required to perform the read operation on the non-volatile memory, and a second read method in which a second time longer than the first time is required to perform the read operation on the non-volatile memory, and the controller is configured to: select the first read method from the plurality of read methods in a case where the information on the error correction of the read data indicates a reliability higher than a first threshold, and select the second read method from the plurality of read methods in a case where the information on the error correction of the read data indicates a reliability lower than the first threshold (Kojima: ‘a shorter or longer time-based read method is selected from plurality of read method based on the error correction of the read data that indicates a reliability’ [0114, 0079, 0062, 0049]).  

Regarding claim 7, Kojima teaches, the memory system according to claim 6, wherein the plurality of read methods further includes a third read method in which a third time longer than the second time is required to perform the read operation on the non-volatile memory, and the controller is further configured to: select the second read method from the plurality of read methods in a case where the information on the error correction of the read data indicates a reliability between the first threshold and a second threshold lower than the first threshold, and select the third read method from the plurality of read methods in a case where the information on the error correction of the read data indicates a reliability lower than the second threshold (Kojima: ‘various types of read method that are based on reading time or reliability’ [0049,0055-0059,0102-0104])).  

Regarding claim 8, Kojima teaches, the memory system according to claim 2, wherein the information on the error correction includes at least one of a bit error ratio detected by the error correction of the read data, and a retry ratio of the read operation with respect to the non-volatile memory (Kojima: ‘error correction includes bit error rate’ [0055-0056] & [Fig.13]).  

Regarding claim 9, Kojima teaches, the memory system according to claim 2, wherein the controller is connectable to a host and configured to issue, to the non-volatile memory, the second read  (Kojima: ‘the controller 10 of the memory system 1 connected through 31 to the host 30 issue a read command to nonvolatile memory 20 after considering various characteristic of the storage unit elements; considers various processes for managing the nonvolatile memory, such as wear levelling’ [Fig.3, blocks, 101-106; Fig.1], [0098,0034]).  

Regarding claim 10, Kojima teaches, the memory system according to claim 2, wherein the controller is configured to issue, to the non- volatile memory, the second read command as a command which serves to instruct examining a wear state of a memory cell and to instruct a read operation according to an internal processing (Kojima: ‘considers various processes for managing the nonvolatile memory, such as wear levelling’ [0098, 0034]).

Regarding claim 11, Kojima teaches, the memory system according to claim 10, wherein the internal processing includes an examination to detect a defect that is not detected by a verifying operation in a write processing, or an examination of a data retention state of the memory cell (Kojima: ‘the characteristic information includes data retention’ [0066, 0091, 0096-97]).  

Regarding claim 12, Kojima teaches, the memory system according to claim 1, wherein the controller issues a second read command to the non-volatile memory, and selects one read method from the plurality of read methods based on the number of clusters of data read from the non-volatile memory according to the second read command and information on error correction of the data (Kojima: [0103-0107).  

Regarding claim 13, Kojima teaches, the memory system according to claim 12, wherein the plurality of read methods includes a first read method in which a first time is required to perform the read operation on the non-volatile memory, and a second read method in which a second time longer than the first time is required to perform the read operation on the non-volatile memory, and the controller is configured to: select the first read method from the plurality of read methods in a case where the number  (Kojima: ‘a shorter or longer time-based read method is selected from plurality of read method based on the error correction of the read data that indicates a reliability’ [0114, 0079, 0062, 0049]).   

Regarding claim 14, Kojima teaches, the memory system according to claim 1, wherein the controller is connectable to a host and configured to issue, to the non-volatile memory, the first read command as a command of a read instruction according to a host read command received from the host (Kojima: ‘the controller 10 of the memory system 1 connected through 31 to the host 30 issue a read command to nonvolatile memory 20 after considering various characteristic of the storage unit elements’ [Fig.3, blocks, 101-106; Fig.1]).  

Regarding claim 15, Kojima teaches, the memory system according to claim 1, wherein the controller issues, to the non-volatile memory, the first read command as a command of a read instruction according to an internal processing (Kojima: ‘internal execution request; considers various processes for managing the nonvolatile memory, such as wear levelling’ [0063,0098,0034]).  

Regarding claim 16, Kojima teaches, a method of controlling a non-volatile memory (Kojima: ‘non-volatile memory 20 and memory controller 10’ [Fig.1, Fig.3]), comprising: selecting one read method from a plurality of read methods (Kojima: ‘the read method selection unit 106 select a read method based on criteria’s’ [0102] & [Fig.3, blocks 104-106]) which are different from each other in regard to a time required (Kojima: ‘the fast read or normal read criteria’s are for example time dependent’ [0049,0057,0102-0104]) to perform a read operation on the non- volatile memory (Kojima: ‘memory controller 10 receives request from the host 30 and perform read operation on the non-volatile memory 20’ [Fig.3, blocks 10 & 20; Fig.1 blocks 30 & 1]); and issuing a first read command according to the selected one read method to the non-volatile memory (Kojima: ‘command issuing unit 102 issues a read command to the nonvolatile memory 20 based on the read method selection 106’ [Fig.3, blocks 106, 102, 20; Fig.13]).   

Regarding claim 17, Kojima teaches, the method according to claim 16, further comprising issuing a second read command to the non-volatile memory, wherein the one read method is selected based on information on error correction of data read from the non- volatile memory according to the second read command (Kojima: ‘issue a second read command based on the error correction or fail bit count information’ [Figs 3 & 13]). 

Regarding claim 18, Kojima teaches, the method according to claim 17, wherein the second read command is issued within a predetermined time after a write operation on a region of the non-volatile memory is completed, the second read command specifying the region (Kojima: ‘the second read command is based on the characteristic information; an elapsed time is an example of the characteristic information’ [0071; 0064-0066]).   

Regarding claim 19, Kojima teaches, the method according to claim 17, wherein the second read command is issued to the non-volatile memory on a predetermined interval or when the non-volatile memory is in an idle state (Kojima: [0089-0092]).  

Regarding claim 20, Kojima teaches, the method according to claim 17, wherein the second read command is issued to the non-volatile memory after a write operation on a region of the non- volatile memory is completed before address conversion information is updated resulting from the write operation (Kojima: ‘address conversion information’ [0099-0100, 0037]). 


Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Lee et al. (US 2013/0080858 A1) teaches methods of performing a read retry, including reading a non-volatile memory with new read parameters. The read retry operation and/or subsequent read retry operation may be initiated and/or completed before it is determined that such read retry operation is warranted.
Shi et al. (US 2018/0357013 A1) teaches a method for accessing a flash memory device. Read and write operations on a flash memory device are regulated according to an access characteristic of data, and overall access performance of the flash memory device is improved.
Kim et al. (US 9,836,219 B2) teaches a method reading of a storage device includes performing a first read operation on a nonvolatile memory device based on a time stamp table storing a program time and a time-read level look-up table indicating a read level shift due to a program lapsed time.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112